t c memo united_states tax_court steven a sodipo petitioner v commissioner of internal revenue respondent docket no filed date steven a sodipo pro_se william j gregg for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in additions under sec_6651 and to and a fraud_penalty under sec_6663 on all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure petitioner’s federal_income_tax tax as follows year deficiency dollar_figure big_number big_number additions to tax under sec_6651 a --- dollar_figure dollar_figure --- dollar_figure dollar_figure penalty under sec_6663 dollar_figure --- --- the issues remaining for decision are does petitioner have certain unreported income for each of his taxable years and we hold that he does is petitioner entitled to deduct certain claimed business_expenses for each of his taxable years and we hold that he is not is petitioner entitled to deduct claimed dependency_exemptions for two children for each of his taxable years and we hold that he is not is petitioner liable for the penalty for fraud under sec_6663 for his taxable_year we hold that he is is petitioner liable for the addition_to_tax under sec_6651 for each of his taxable years and we hold that he is is petitioner liable for the addition_to_tax under sec_6651 for each of his taxable years and we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner was incarcerated in pennsylvania at the time he filed the petition before his incarceration and at the time of the trial in this case petitioner resided in maryland at all relevant times petitioner steven a sodipo mr sodipo was licensed as a pharmacist in maryland until his license was revoked in date on a date not established by the record mr sodipo became involved in a conspiracy to distribute hydrocodone unlawfully hydrocodone distribution activities in date law enforcement officers arrested mr sodipo because of his hydrocodone distribution activities at all relevant times mr sodipo was the sole stockholder of newcare home health services inc newcare health and a stockholder of newcare developer custom builders inc newcare developer sometimes collectively newcare corporations at all relevant times mr sodipo was the sole member of cast llc cast a limited_liability_company at all relevant times including during the years at issue mr sodipo his spouse dawnette sodipo ms sodipo newcare health newcare developer and rx pharmacy associates maintained in their respective names certain accounts including the following at the financial institutions shown institution account no ending bank of america bank of america apgfcu susquehanna bank harbor bank m t bank 1st mariner bank susquehanna bank susquehanna bank account_holder mr sodipo mr sodipo ms sodipo mr sodipo rx pharmacy associate sec_2 newcare health newcare health newcare health newcare developer apgfcu stands for aberdeen proving ground federal credit_union during a total of dollar_figure in cash was deposited into and dollar_figure of dividends was earned on the apgfcu account in question collectively apgfcu deposits or a total of dollar_figure and a check for dollar_figure dollar_figure cashed check was cashed on that account as discussed below rx pharmacy associates was the name of mr sodipo’s sole_proprietorship at all relevant times including during the years at issue mr sodipo had signatory authority over the accounts shown in the table above and had dominion and control_over each of those accounts for example mr sodipo signed and cashed a check payable to himself for dollar_figure dollar_figure cashed check drawn on the m t bank account with an account number ending that newcare health maintained in its name at all relevant times newcare developer and cast maintained in their respective names accounts at m t bank with account numbers ending and respectively we shall refer collectively to the accounts with account numbers ending and and the accounts shown in the table above as the accounts in question mr sodipo timely filed a tax_return for his taxable_year return that felix afolabi a certified_public_accountant and paid tax_return_preparer had prepared for him mr sodipo reported in his return t axable interest of dollar_figure the only other income that mr sodipo reported in his return was b usiness income of dollar_figure from two schedules c profit or loss from business schedule c that mr sodipo included with his return in one of those schedules mr sodipo reported g ross receipts or sales of dollar_figure c ost of goods sold of dollar_figure g ross profit and g ross income of dollar_figure t otal expenses of dollar_figure and a loss of dollar_figure from an activity described as pharmaceutical sales that he conducted under the b usiness name of rx pharmacy associates in the second schedule c schedule c-2 that mr sodipo included with his return he reported g ross receipts or sales g ross profit and g ross income of dollar_figure t otal expenses of dollar_figure and n et profit of dollar_figure from an activity described as pharmacy consultant the t otal expenses that mr sodipo claimed in his schedule c-2 schedule c-2 expenses consisted of the following expense car and truck depreciation and sec_179 supplies taxes and licenses travel deductible meals and entertainment other total amount dollar_figure big_number big_number big_number big_number newcare developer a c_corporation did not file form_1120 u s corpora- tion income_tax return corporate tax_return for its taxable_year mr sodipo did not file a tax_return and did not pay any_tax with respect to each of his taxable years and in a jury returned convictions mr sodipo’s convictions of mr sodipo for the following crimes relating to his hydrocodone distribution activities conspiracy to distribute a controlled substance aiding_and_abetting the distribu- tion of a controlled substance conspiracy to launder a monetary instrument monetary transactions in criminally derived property and filing a false tax_return in violation of sec_7206 for his taxable_year as a result of mr sodipo’s convictions he was required to forfeit certain assets including the funds in the accounts in question sometime after the jury returned mr sodipo’s convictions respondent began an examination of each of his taxable years and respon- dent’s revenue_agent revenue_agent who was assigned to that examination asked mr sodipo to provide her with any books_or_records that he had maintained the record does not establish whether newcare developer filed a corporate tax_return for each of its taxable years and nor does the record establish whether newcare health a c_corporation filed a corporate tax_return for each of its taxable years and relating to his income and his expenses for each of those years mr sodipo did not give the revenue_agent any such books_or_records as a result the revenue_agent decided to use the bank_deposits method in order to determine whether mr sodipo has any unreported income for any of the years at issue in order to conduct an analysis of mr sodipo’s bank accounts bank_deposits analysis pursuant to the bank_deposits method the revenue_agent asked mr sodipo for his bank records mr sodipo did not comply with that request and did not provide any bank records to the revenue_agent consequently the revenue_agent issued summonses to the financial institutions in which the accounts in question were maintained and thereby obtained the records for those accounts the revenue_agent also issued a summons to susquehanna bank for the records of an account with an account number ending that cast maintained in its name the revenue_agent analyzed the accounts in question and that susquehanna account collectively analyzed accounts when she conducted her bank_deposits analysis in conducting respondent’s bank_deposits analysis the revenue_agent attempted to ascertain whether any of the deposits into the analyzed accounts during each of the years at issue is nontaxable because for example a deposit had been made as a result of a transfer of funds between two of those accounts the revenue_agent reduced the total deposits into the analyzed accounts by all deposits made into those accounts during each of the years at issue that she determined to be nontaxable and the income that mr sodipo had reported in his return on several occasions the revenue_agent discussed with mr sodipo the bank_deposits analysis that she was conducting and offered him the opportunity to show that certain deposits made into the analyzed accounts are nontaxable mr sodipo failed to establish that any of the deposits made into those accounts is nontaxable the results of the bank_deposits analysis that the revenue_agent conducted were that mr sodipo has the following amount of unreported income for each of the years at issue dollar_figure dollar_figure dollar_figure respondent issued a notice_of_deficiency notice to mr sodipo for his taxable years and in that notice respondent determined that mr sodipo has unreported income for the years at issue of dollar_figure dollar_figure and dollar_figure respectively to disallow dollar_figure schedule c-2 expenses at issue of the t otal expenses of dollar_figure that mr sodipo had claimed in his schedule c-2 that mr sodipo is liable for the fraud_penalty under sec_6663 for his taxable_year and that mr sodipo is liable for the additions to tax under sec_6651 and for each of his taxable years and in making the determinations in the notice that mr sodipo has unreported income for each of the years at issue respondent relied on the bank_deposits analysis that the revenue_agent had conducted but made certain modifica- tions to that analysis opinion petitioner bears the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required petitioner to maintain records sufficient to estab- lish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs because of certain modifications that respondent made to the revenue agent’s bank_deposits analysis the determinations in the notice of the respective amounts of unreported income for mr sodipo’s taxable years and are not the same as the conclusions of the revenue_agent regarding the res- pective amounts of unreported income for those years based on the bank_deposits analysis that she had conducted before turning to the issues that remain for decision we shall evaluate the testimony of mr sodipo on which he relies in support of his positions with respect to those issues the testimony of ms sodipo on which mr sodipo relies in support of one of those issues and the testimony of the revenue_agent on whom respon- dent relies in support of respondent’s positions with respect to certain of those issues we found mr sodipo’s testimony to be in certain material respects general conclusory vague uncorroborated self-serving and or not credible we shall not rely on the testimony of mr sodipo to establish his position with respect to each of the issues that remain for decision we found the brief testimony of ms sodipo to be in certain material respects vague uncorroborated serving the interests of mr sodipo and or not credible we shall not rely on the testimony of ms sodipo to establish mr sodipo’s position with respect to the issue that remains for decision about which she testified see eg 87_tc_74 we found the testimony of the revenue_agent to be trustworthy we shall rely on that testimony as we deem appropriate we now consider the issues that remain for decision we address initially whether mr sodipo has unreported income for each of the years at issue that respondent determined on the basis of the bank_deposits method the revenue_agent asked mr sodipo to provide her with any books_or_records that he had maintained relating to his income and his expenses for each of those years mr sodipo did not give the revenue_agent any such books_or_records as a result the revenue_agent decided correctly we conclude to use the bank_deposits method in order to determine whether mr sodipo has any unreported income for any of the years at issue see 70_tc_1057 in conducting the bank_deposits analysis the revenue_agent was required to and did take into account any nontaxable source of a deposit of which she had knowledge see 102_tc_632 in reconstructing a after issuing the notice but before trial respondent conceded that certain unreported income for each of the years at issue that respondent had determined in that notice on the basis of the bank_deposits analysis is not income for each of those years as a result of those concessions it is respondent’s position that mr sodipo has unreported income for his taxable years and of dollar_figure dollar_figure and dollar_figure respectively we note that we believe respondent made one or more errors in conceding that mr sodipo has unreported income of dollar_figure for his taxable_year however since any such error s resulted in an amount at issue for that year in mr sodipo’s favor we shall not disturb that amount on brief mr sodipo contests only dollar_figure of the dollar_figure of unreported income that respondent now contends he has for his taxable_year and dollar_figure of the dollar_figure of unreported income that respondent now contends he has for his taxable_year thus the amounts of unreported income that remain at issue for mr sodipo’s taxable years respectively are dollar_figure dollar_figure and dollar_figure taxpayer’s income using the bank_deposits method not only deposits into accounts that the taxpayer maintains in his her name but also deposits into ac- counts under the dominion and control of the taxpayer are included chambers v commissioner tcmemo_2011_114 wl at a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income tokarski v commissioner t c pincite mr sodipo bears the burden of proving that respondent’s determinations of income based on the bank_deposits method are erroneous see clayton v com- missioner t c pincite mr sodipo may satisfy that burden by establishing that the deposits that remain at issue are derived from a nontaxable source see nicholas v commissioner t c pincite it is mr sodipo’s position that respondent was arbitrary in determining his unreported income for each of the years at issue in support of his position mr sodipo argues that it was arbitrary for respondent to include in his income for certain of the years at issue certain deposits made into certain of the accounts in question that one of the newcare corporations his spouse and he maintained in a taxpayer has dominion and control_over certain funds if the taxpayer has the freedom to use those funds at will 343_us_130 we consider only mr sodipo’s positions that he advances on brief their respective names a check for dollar_figure cashed during that was drawn on the apgfcu account with an account number ending that ms sodipo maintained in her name and a check for dollar_figure drawn on the m t bank account with an account number ending that newcare health main- tained in its name which he wrote signed made payable to himself and cashed we address below each of those deposits the dollar_figure cashed check and the the following are the amounts of the deposits into certain accounts at the financial institutions shown that petitioner argues are not includible in his income for his taxable years indicated institution year m t bank apgfcu 1st mariner bank susquehanna bank account no ending account_holder ms sodipo newcare health newcare developer mr sodipo amount dollar_figure dollar_figure dollar_figure dollar_figure mr sodipo also argues that he does not have dollar_figure of income for his tax- able year that is attributable to a check for dollar_figure cashed during that was drawn on the apgfcu account with an account number ending that ms sodipo maintained in her name finally mr sodipo argues that he does not have dollar_figure of income for his taxable_year that is attributable to a check for dollar_figure made payable to and signed by him that he cashed during that year and that was drawn on the m t bank account with an account number ending that newcare health main- tained it its name dollar_figure cashed check which mr sodipo disputes are includible in his income with respect to his taxable_year mr sodipo argues that respondent erred in including in his income for that year deposits during that year totaling dollar_figure into the 1st mariner bank account with an account number ending that newcare health maintained in its name and dollar_figure into the m t bank account with an account number ending that newcare developer main- tained in its name collectively newcare deposits as we understand him mr sodipo is arguing that the newcare deposits are not includible in his income because they are income of the respective newcare corporations in whose names the accounts were maintained the only evidence that mr sodipo proffered in support of that argument is his own testimony on which we are unwilling to rely we have found that mr sodipo had signatory authority and dominion and control_over the 1st mariner bank account with an account number ending that newcare health maintained in its name respondent determined in the notice that mr sodipo had signatory authority over the m t bank account with an account number ending that newcare developer maintained in its name petitioner offered no evidence at trial that establishes error in that determination on the record before us we find that petitioner has failed to carry his burden of establishing that the newcare deposits are not includible in his income for his taxable_year with respect to his taxable_year mr sodipo also argues that respondent erred in including in his income for that year a check for dollar_figure cashed during that was drawn on the apgfcu account with an account number ending that ms sodipo maintained in her name and dollar_figure consisting of cash deposits during that year into and dividends credited during that year to that account as we understand him mr sodipo is arguing that the dollar_figure cashed check and the apgfcu deposits are not includible in his income even though he had signatory authority over the apgfcu account in question according to mr sodipo the deposits into that account belong to ms sodipo and are her income the only evidence that mr sodipo proffered in support of that argument is his own testimony and ms sodipo’s testimony on which we are unwilling to rely we have found that mr sodipo had signatory authority and dominion and control_over the apgfcu account with an account number ending that ms sodipo maintained in her name on the record before us we find although during mr sodipo’s taxable_year he cashed a check for dollar_figure drawn on the apcfcu account and a total of dollar_figure was deposited into and dollar_figure of dividends was earned on that account or a total of dollar_figure respondent reduced that total by dollar_figure and determined that only dollar_figure is includible in mr sodipo’s income for that year that mr sodipo has failed to carry his burden of establishing that the dollar_figure cashed check and the apgfcu deposits are not includible in his income for his taxable_year with respect to his taxable_year mr sodipo argues that respondent erred in including in his income for that year a dollar_figure check made payable to and signed by him that he cashed and that was drawn on the m t bank account with an account number ending that newcare health maintained in its name as we understand mr sodipo’s position he is claiming that the dollar_figure cashed check is not income it was the amount given to the board_of directors to use for accom- modation and travel_expenses when petitioner and his other directors travel ed to nigeria in sept ember to oversee the other company affairs newcare health services ltd nigeria as part of a business trip the only evidence that mr sodipo proffered in support of that claim is his own testimony on which we are unwilling to rely on the record before us we find that petitioner has failed to carry his burden of establishing that the dollar_figure cashed check is not includible in his income for his taxable_year with respect to his taxable_year mr sodipo argues that respondent erred in including in his income for that year deposits during that year totaling dollar_figure into the susquehanna bank account with an account number ending that mr sodipo maintained in his name susquehanna bank account deposits as we understand mr sodipo’s position he is claiming that those deposits are not includible in his income for his taxable_year because his only source_of_income is newcare home health services inc which s hut down operation s in date the only evidence that mr sodipo proffered in support of that claim is his own testimony and ms sodipo’s testimony on which we are unwilling to rely in addition to the business that mr sodipo conducted through newcare health he had other businesses that he conducted through other companies including cast and newcare developer moreover as we understand his testimony mr sodipo admitted that newcare developer was conducting sales operations after newcare health ceased its operations in date on the record before us we find that petitioner has failed to carry his burden of establishing that the susquehanna bank account number deposits are not includible in his income for his taxable_year on the record before us we find that mr sodipo has failed to carry his burden of establishing that he does not have the unreported income that remains at issue for his taxable years and see supra note of dollar_figure dollar_figure and dollar_figure respectively we turn next to the schedule c-2 expenses at issue as we understand mr sodipo’s position he is claiming that he is entitled for his taxable_year to deduct those expenses under sec_162 or sec_167 mr sodipo also claims that he is entitled to deduct under one of those sections certain schedule c-2 expenses for each of his taxable years and mr sodipo did not proffer at trial any documentary_evidence in support of his position that he is entitled to deduct all of the schedule c-2 expenses at issue and certain schedule c-2 expenses for each of his taxable years and in an effort to explain why he did not do so mr sodipo contends that the government seized as part of its investigation of his hydrocodone distribution activities and did not return the documents that he argues would have established his entitlement to deduct the claimed schedule c-2 expenses for each of the years at issue assuming arguendo that the government had seized and did not return any of mr sodipo’s records he would have been allowed but did not attempt to sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for certain expenses otherwise deductible under sec_162 such as expenses for travel meals and entertainment see sec_274 and a taxpayer must also satisfy the substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions sec_167 allows a deduction for a reasonable_allowance_for_exhaustion_wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income introduce other reliable evidence into the record to establish his position that he is entitled to deduct the schedule c-2 expenses at issue and certain schedule c-2 expenses for each of his taxable years and the unavailability of mr sodipo’s records because of the alleged actions of the government does not excuse him from the requirement that he establish through other reliable evidence his entitlement to deduct those claimed expenses see 71_tc_1120 on the record before us we find that mr sodipo has failed to carry his burden of establishing that he is entitled to deduct the schedule c-2 expenses at issue and certain schedule c-2 expenses for each of his taxable years and we address next mr sodipo’s claim that he is entitled for each of his taxable years and to two dependency_exemptions for two children dependency_exemptions at issue in support of that claim mr sodipo testified in a general and conclusory manner that he had two minor children whom he supported during each of his taxable years and we are unwilling to rely on that testimony on the record before us we find that mr sodipo has failed to carry his burden of establishing he is entitled to the dependency_exemptions at issue we consider next the fraud_penalty under sec_6663 that respondent determined with respect to mr sodipo’s taxable_year sec_6663 imposes a penalty equal to percent of the portion of any underpayment that is attributable to fraud for purposes of sec_6663 if the commissioner of internal revenue commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is to be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 in order for the fraud_penalty to apply the commissioner must prove by clear_and_convincing evidence sec_7454 rule b that an underpayment exists and that some portion of that underpayment is attributable to fraud eg 99_tc_202 to prove the existence of an underpayment the commissioner may not rely on a taxpayer’s failure to carry his or her burden_of_proof with respect to the underlying deficiency e g 94_tc_654 the commissioner must prove only that an underpayment exists and not the precise amount of the underpayment e g 96_tc_858 aff’d 959_f2d_16 2d cir when an allegation of fraud is intertwined with reconstructed unreported income as it is in the present case the commissioner may satisfy the burden of establishing an underpayment by proving a likely source of the unreported income or disproving the nontaxable source s that the taxpayer alleges for the unreported income parks v commissioner t c pincite on the record before us we find that respondent has established by clear_and_convincing evidence a likely source of mr sodipo’s unreported income for his taxable_year namely mr sodipo’s work as a pharmacist on that record we find that respondent has established by clear_and_convincing evidence that there was an underpayment_of_tax for mr sodipo’s taxable_year in order to prove fraudulent intent the commissioner must prove by clear_and_convincing evidence that the taxpayer intended to evade tax which the taxpayer believed to be owing by conduct intended to conceal mislead or other- wise prevent the collection of such tax e g id the existence of fraud is a question of fact to be resolved upon consideration of the entire record e g dileo v commissioner t c pincite fraud is never presumed or imputed and should not be found in circumstances which create at most only a suspicion e g 92_tc_661 direct evidence of the requisite fraudulent intent is seldom available e g id consequently respondent may prove fraud by circumstantial evidence e g 80_tc_1111 the courts have identified a number of so-called badges_of_fraud from which fraudulent intent may be inferred including the understatement of in- come the failure to maintain adequate_records as required by the code and the regulations providing incomplete or erroneous information to a tax_return_preparer or bookkeeper dealing in cash acts designed to conceal income and engaging in illegal activity see 796_f2d_303 9th cir aff’g tcmemo_1984_601 449_f2d_311 9th cir aff’g per curiam tcmemo_1969_48 niedringhaus v commissioner t c pincite in addition a conviction under sec_7206 is a badge of fraud see morse v commissioner tcmemo_2003_332 wl at aff’d 419_f3d_829 8th cir although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud e g petzoldt v commissioner t c pincite the record establishes that petitioner committed certain crimes relating to his hydrocodone distribution activities for which he was convicted attempted to conceal his illegal activities as evidenced by his conviction for conspiracy to launder a monetary instrument understated his income for his taxable_year and was convicted of filing a false tax_return in violation of sec_7206 for his taxable_year on the record before us we find that respondent has established by clear_and_convincing evidence that petitioner intended to evade tax for his taxable_year which he believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax on that record we find that mr sodipo is liable for his taxable_year for the fraud_penalty under sec_6663 we turn finally to the additions to tax under sec_6651 and that respondent determined for each of mr sodipo’s taxable years and those respective additions to tax under sec_6651 and do not apply if the respective failures to file and to pay are due to reasonable_cause and not will- ful neglect see sec_6651 and respondent bears the burden of production with respect to those additions to tax see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the additions to tax at issue see higbee v commissioner t c pincite although respondent bears the burden of production with respect to those additions to tax respondent need not introduce evidence regarding reasonable_cause or similar provisions t he taxpayer bears the burden_of_proof with regard to those issues see id mr sodipo did not file a tax_return and did not pay any_tax with respect to each of his taxable years and on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to his failure_to_file a tax_return for each of his taxable years and it is mr sodipo’s position that that failure_to_file for each of those years was due to reasonable_cause and not due to willful neglect in support of that position mr sodipo asserts that all the documents needed were seized by the g overnment and there was a restraining order on the accountant not to talk to the petitioner even if the government had seized mr sodipo’s records the mere unavailability of records is not reasonable_cause for failing to file a tax_return see thrower v commissioner tcmemo_2003_139 wl at on the record before us we find that mr sodipo has failed to carry his burden of establishing that his failure_to_file a tax_return for each of his taxable years and was due to reasonable_cause and not due to willful neglect with respect to his failure_to_pay_tax for each of his taxable years and as we understand mr sodipo’s position he argues that that failure to pay was the result of his inability for the reasons discussed above to file a tax_return for each of those years even if we had accepted mr sodipo’s argument concerning his failure_to_file he would not have been excused from paying his tax for each of his taxable years and see wright v commissioner tcmemo_2013_129 wl at on the record before us we find that mr sodipo has failed to carry his burden of establishing that his failure to pay his tax for each of his taxable years and was due to reasonable_cause and not due to willful neglect on the record before us we find that mr sodipo has failed to carry his burden of establishing that he is not liable for each of his taxable years and for the additions to tax under sec_6651 and we have considered all of the parties’ respective contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties rule decision will be entered under
